Title: John Adams to John Jay, 3 Dec. 1785
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 3. 1785
            
          
          Private

          There is a Gentleman at Lisbon, who went and established himself
            there, as I believe partly with a View to the Consulate. He is of a very respectable
            Family and Connection, who have indeed Sacrificed themselves in the Cause of their
            Country. He is a Nephew of the famous Otis and a Son of Major General Warren. The
            Gentleman himself whose name is Winslow Warren, is ingenious and active, and I believe
            would Serve his Country very well in that Capacity. if Congress Should appoint a Consul
            to Portugal I pray you to remember and to remind some of the Members of Congress that he
            is a Candidate. His Parents with whom I have lived, near five and twenty years in
            intimate Friendship, as well as himself, whom I have known from his Childhood, have
            written to me in Order to request me, to interest my self in his Favour. and although I
            avoid Such solicitations as much as
            possible, I cannot in this Case refrain, knowing as I do the uncommon Merit of his
            Parents and many other of his Relations, and believing as I do his own Qualifications. I
            know of no Competitor that he has, except it be a Foreigner, who I should think would
            Stand no Chance with a Citizen whose Pretensions are so respectable.
          Is it not proper for Congress, to establish certain Fees for the
            Consulate, and a certain per Cent, for the Redemption of Captives, to be paid to the
            Consuls abroad. This is a Subject which requires deliberation.— —There is extant a
            Collection of French ordinances, concerning the Rights Powers and Duties of Consuls. and there is Something in Mortimers
            new Edition of the Lex Mercatoria, relative to English Consuls. The Powers given by the
            two nations are very different. The French can decide, disputes the English can only
            advise. Consequently Americans can only advise, untill Laws shall be made by Congress or
            the States, giving other Powers. To have our Consuls liable to be called before Courts
            and Juries, in all the States for their Conduct in office, would be discouraging and
            ruinous, unless their Duties and Rights were previously and clearly ascertained by Law.
            I just mention these Hints, in hopes that the Lawyers in America may be Set to thinking
            upon this important subject, unless you have time to digest it yourself, in which Case
            there will be no Occasion for any other Head.
          With great Affection your Friend / & sert

          
            
              John Adams
            
          
        